Citation Nr: 1147039	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  06-08 17095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including DIC benefits.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active duty from March 1943 to October 1945.  He died in July 2001.  The appellant is his surviving widow. 

This matter comes to the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which denied service connection for the cause of the Veteran's death, finding that the Veteran's cause of death was not related to a service-connected disability.

The appellant initially requested a hearing and a video Board hearing was scheduled; however she did not appear for the hearing, without explanation, and the hearing request is considered withdrawn. 

In December 2010 the Board denied the claim.  In February 2011 the Court remanded the December 2010 Board decision based on a Unilateral Motion for Remand.  


FINDINGS OF FACT

1. The Veteran died in July 2001 from respiratory failure due to anoxic encephalopathy due to ventricular fibrillation due to ischemic heart disease. 

2. At the time of the Veteran's death he was service connected for gunshot wound, muscle group 12, left buttock, rated at 20 percent.  

3. There is no competent evidence of any relationship between the Veteran's cause of death and his service-connected disability.






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, including DIC benefits, have not been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notification did not summarize the service-connected disabilities that were in effect at the time of the Veteran's death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A June 2009 letter provided additional notice of what was needed to establish the appellant's claim but, again, did not identify the Veteran's service connected disabilities.  However, the omission was harmless.  The appellant has demonstrated actual knowledge of the Veteran's single service connected disability, a gunshot wound rated at 20 percent, in her contentions that the Veteran had combat related psychiatric conditions, including posttraumatic stress disorder (PTSD) and, as a result of chronic pain from his gunshot wound, he self- medicated with alcohol, which contributed to the heart condition which caused his death. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The appellant has claimed that the Veteran received treatment for PTSD from the VA in La Jolla, California in 1990; however, such is not the case.  Hospital records have been obtained, and they reflect that the Veteran participated in an Alcohol and Drug treatment program at the San Diego VA Medical Center in 1990, but there is no reference to any PTSD or psychiatric treatment at that facility during that year or any other year.  

Significantly, the appellant does not have firsthand knowledge of the Veteran's history of treatment in 1990 as she did not meet the Veteran until later that year.  Efforts to retrieve psychiatric treatment records that do not exist would be futile, and any further efforts to obtain hospital records are not warranted. 

There are numerous treatment records from the San Diego VA Medical Center, primarily for pain in his back, for calendar year 2000.  Although a May 2000 treatment record contains the Veteran's report that he was depressed because of his lower back pain, there is no discussion, no diagnosis, and no record of treatment for depression or any other psychiatric condition in that treatment record or any of the other treatment records.   And, in a June 2000 treatment record, the Veteran specifically denied being depressed.

The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA has a duty to assist the claimant in substantiating the claim, which, in some cases, can include obtaining a medical examination or opinion.  Under 38 U.S.C.A. § 5103A(a):

 (1) The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  

(2) The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.

The appellant contends that the Veteran had PTSD and psychiatric conditions due to chronic pain from his gunshot wounds which caused him to self medicate with alcohol, which contributed to his heart condition which caused his death.  But no claim for service connection for PTSD, or any other psychiatric condition, was ever filed by the Veteran.  There is, in fact, no medical evidence that the Veteran had a psychiatric condition in service, or at any time post service.  Concomitantly, there is no medical evidence relating any such alleged psychiatric disability to his service or relating it to his one service connected disability - his gunshot wound.  

Nor is there any competent evidence that the Veteran's use of alcohol contributed to his cause of death.

The appellant is competent to report the Veteran's symptomatology that she personally observed.  She can report that she observed the Veteran drinking alcohol. She can report that the Veteran was upset when talking about the war.  She can report that the Veteran reported being in pain.  However, as a lay person, without medical training or expertise, she is not competent to provide a diagnosis of PTSD or any other psychiatric disease, nor is she competent to provide a medical opinion as to the etiology of any medical condition the Veteran may have had.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Most significantly, any statements she has made regarding any of the Veteran's medical condition prior to the time she met him in 1990 have no probative value as she did not personally observe them. 
 
The appellant's contentions that the Veteran had psychiatric conditions due to his service connected gunshot wound, which caused him to abuse alcohol, which caused his heart disease, which contributed to his death, is merely a theory of causation without any competent credible supporting evidence.  

The Board acknowledges that the determination of whether a medical opinion is required should be evaluated under 38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (2008).

In Wood, the Court found there was legal error in failing to obtain a medical opinion to review and reconcile conflicting medical evidence of record as required under 38 U.S.C.A. § 5103A(a).  Here, there is no conflicting medical evidence of record.  In fact, there is no medical evidence of record to support the appellant's theory.  

As no reasonable possibility exists that a medical opinion would aid in substantiating the appellant's claim, a medical opinion is not necessary.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (2008).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  






Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in July 2001.  The death certificate lists the Veteran's cause of death as respiratory failure due to anoxic encephalopathy due to ventricular fibrillation due to ischemic heart disease.  At the time of the Veteran's death, service connection was established for gunshot wound to muscle group 12, left buttocks, rated at 20 percent.  

The appellant contends that the Veteran had chronic pain due to his gunshot wound and PTSD as a result of his service and that his associated alcohol consumption contributed to his heart disease and poor health.  The Veteran was treated for pain related to a back condition; however service connection for a back condition secondary to his gunshot wound was denied in July 1989 and again in April 2001. 

The Veteran's service treatment records are completely negative for findings, complaints, or diagnoses of PTSD or any other psychiatric condition.  Nor are there any post-service private or VA medical records which reflect a diagnosis of, or treatment for, PTSD or any other psychiatric disorder.  

Lay statements as to the Veteran's alcohol abuse were submitted.  In a March 2007 statement the Veteran's brother reported that the Veteran started drinking heavily after the war and had attended a rehabilitation center for his drinking.  That statement is supported by the Veteran's 1990 San Diego VAMC participation in the Alcohol and Drug Program.

In a separate March 2007 letter the Veteran's son reported that the Veteran drank on a daily basis, some days heavier than others, and that he would cry when talking about the war.  The appellant also submitted a statement reporting that when she first met the Veteran in July 1990 he never drank around her and it wasn't until 1991 that she was aware he was drinking again.  She stated that she knew he drank as he was reliving the war and he drank to relieve his back pain.  The lay statements are competent evidence that the Veteran drank alcohol during his lifetime, that he sometimes drank heavily, and that he was sometimes upset when talking about the war.  The statements do not indicate that the Veteran had PTSD or any other psychiatric condition.  

The appellant's statement that she knew he drank because he was reliving the war is purely speculative.  Even if the Veteran had told her he drank to avoid thinking about war, these statements would not establish that the Veteran had a psychiatric condition or that the condition was related to either service or his service connected gunshot wounds.  The lay statements are of no probative value with respect to the appellant's contention that the Veteran's death was caused by or contributed to by a service related condition. 

Medical articles have been submitted.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

However, the treatise evidence submitted is not accompanied by the opinion of any medical expert and cannot serve to provide a causal link to the Veteran's death.  

The appellant has presented no medical evidence that any disease or injury in service was the principal or a contributory cause of the Veteran's death.  

The appellant may believe that the Veteran's gunshot wound injury, psychiatric condition and PTSD, and related alcohol abuse worsened his health and contributed to his heart disease which caused his death.  However, as a layperson, lacking in medical training and expertise, she cannot provide competent opinions regarding a diagnosis of a psychiatric condition or the etiology of such.  Simply put, her opinions regarding the Veteran's cause of death are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If, as here, the Veteran's death is determined to be not service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation if, at the time of the Veteran's death, the Veteran had a service connected disability rated totally disabling continuously for a period of 10 or more years immediately preceding his death; or continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was service connected for a gunshot wound, muscle group 12, left buttocks with a 20 percent rating.  Accordingly, the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, including DIC benefits pursuant to the provisions of 38 U.S.C.A. §1318; there is no doubt to be resolved; and neither service connection for the cause of death nor DIC benefits are warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's death, including DIC benefits, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


